Title: To James Madison from Littleton Dennis Teackle, 13 May 1813 (Abstract)
From: Teackle, Littleton Dennis
To: Madison, James


13 May 1813, Baltimore. “Monsr. De Nard is warmly recommended to me by a very worthy Gentleman.

“Monsr. De Nard wishes to be concerned in the establishment of a Military School under the auspices of Government.
“Monsr. De Nard is capable of producing many testimonials of his fitness for the proposed undertaking. At his request, I have taken leave to present this introduction.”
